IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MARK LEONARD SHARP,                                         No. 84237
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,
                                                                                  FILED
                                   Respondent.                                    APR 0 7 2022
                                                                                         A. BROWN


                                       ORDER DISMISSING APPEAL                     DEPUTY CLEM



                              This is a pro se appeal from a postconviction motion to
                withdraw a guilty plea. Sixth Judicial District Court, Humboldt County;
                Michael Montero, Judge.
                              This court's review of this appeal reveals a jurisdictional defect.
                The notice of appeal was untimely filed. See NRAP 26(a); NRAP 26(c); see
                also Edwards v. State, 112 Nev. 704, 918 P.2d 321 (1996). The district court
                entered its order denying the motion on January 10, 2022. However,
                appellant did not file the notice of appeal until February 11, 2022, two days
                beyond the relevant appeal period. See NRAP 4(b). Because an untimely
                notice of appeal fails to vest jurisdiction in this court, Lozada v. State, 110
                Nev. 349, 352, 871 P.2d 944, 946 (1994), this court lacks jurisdiction to
                consider this appeal, and
                              ORDERS this appeal DISMISSED.




                                                                      , J.
                                          Hardesty


                       A'Cutbau.-0          ,J                                             J.
SUPREME COURT   Stiglich                                     Herndon
     OE
   NEVADA

                                                                                         0q
                cc:   Hon. Michael Montero, District Judge
                      Mark Leonard Sharp
                      Attorney General/Carson City
                      Humboldt County District Attorney
                      Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A